DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/22/2021 and 02/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Fig. 1 discloses a decision block where both outcomes are “N” for No. Examiner submits that according to pg. 4 lines 20-21 of the filed specification, the right arrow should indicate “Y” for Yes instead of “N”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Specification
The disclosure is objected to because of the following informalities: there are grammar issues regarding “This unique 64-bit Chip ID value is then used to encrypt to concatenation of the 64-bit Chip Id value, the Host Code executable for the CPU, and the Kernel Code netlist for the Intel FPGA” (emphasis added) in lines 26-29 of page 7.
Furthermore, the disclosure is objected to because the use of the terms “Intel”, “OpenCL”, and “Xilinx” which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 1, 10, 15, 22, and 33 objected to because of the following informalities:  
Claim 1 recites the acronym “FPGA” twice in line 6. Examiner suggests spelling out the acronym. Furthermore, the acronym “AES” in line 13 should be spelled out.
Claim 10 recites the acronym “HPC” in line 1. Examiner suggests spelling out the acronym. Furthermore, the acronyms “FPGA” in line 3 and “AES” in line 6 should be spelled out. 
Regarding claim 15, there should be a comma after “15” in line 1 for grammar and consistency reasons.
Claim 22 recites the acronym “HPC” in line 1. Examiner suggests spelling out the acronym. Furthermore, the acronyms “FPGA” in line 5 and “AES” in line 12 should be spelled out. 
Claim 33 recites the acronym “HPC” in line 1. Examiner suggests spelling out the acronym. Furthermore, the acronyms “BSP” in line 2, “FPGA” in line 4, “AES” in line 6, and “IV” in line 6 should be spelled out. 
 Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 12, 16, 18, 22, 28, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A system for encrypting a high performance computing (HPC) application comprising:” elements. It is confusing as to whether the system or the application comprises the elements. Examiner suggests amending the limitation to “A system for encrypting a high performance computing (HPC) application, the system comprising:” to clarify that the system comprises the elements. Furthermore, the claim recites “the FPGA device” in lines 7 and 9. There is insufficient antecedent basis for this limitation in the claim and it is not clear if it is referring to the “at least one FPGA device” in line 6.
Claim 5 recites the limitation "the AES key" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the AES key" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the AES key" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the AES key" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 28 recites the limitation "the AES key" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the AES key" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20170323045 A1) in view of Parlour et al. (US 6904527 B1), Feldman (US 20040047466 A1; hereinafter “Feldman”) and further in view of Qin (CN 109918121 A).
As per claim 1, Huang discloses: a system comprising: 
an application code compiled into an executable file targeting a heterogenous computing environment, wherein the executable file runs on at least one host processor (Huang, [0027], “The host code from source code 103 can be compiled by host code 
at least one FPGA device with designs compiled into associated FPGA netlists, wherein the netlists are targeted to the FPGA device (Huang, [0028], “the source code is compiled to generate an RTL netlist based on the definitions of routines and their communication topology. At block 203, the RTL netlist is mapped to a target hardware architecture to create a design of circuitry in the target hardware architecture. At block 204, logic blocks represented by the RTL netlist are placed and routed in one or more FPGAs,” [0043], “When a compiler parses and compiles source code 1001, it recognizes FPGA indicators 1004-1005. In response RTL netlists 1011-1012 are generates for routines 1002-1003, respectively. RTL netlists 1011-1012 are then converted into bitstreams to be implemented in FPGAs”).
Huang does not disclose, however, Parlour teaches or suggests: a unique device identifier, wherein the unique device identifier is a manufacturer Chip ID associated with the FPGA device (Parlour, col. 3 lines 40-50, wherein the unique device identifier (UDI) uniquely identifies a particular programmable logic device (PLD), e.g., a FPGA, created during manufacture of the FPGA); and
a License Manager utility, wherein the License Manager utility is provided via a Licensor to a Licensee to read the unique device identifier from the FPGA device (Parlour, col. 7 lines 17-19, “the user 108 uses the development system 104 to read the UDI from the target FPGA 102,” col. 11 line 60 and Fig. 2, “the license manager reads the UDI 116 from FPGA 102,” col. 12 lines 49-53, license manager is provide via a Licensor). 

The modified Huang does not disclose, however, Feldman teaches or suggests: an AES encryption algorithm using a Cyclic Block Chaining (CBC) and an Initialization Vector (IV) (Feldman, [0109], AES CBC encryption is used where an IV is utilized, [0005] and [0034], Rejndael/AES algorithm is used).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include using the AES CBC encryption algorithm as taught by Feldman because a person of ordinary skill in the art would know to try choosing from a finite number of identified, predictable solutions of different AES encryption algorithms, with a reasonable expectation of success (KSR).
The modified Huang does not disclose, however, Qin teaches or suggests: a Board Support Package (BSP), wherein the unique device identifier is embedded within the Board Support Package and is accessible to the host processor on every execution via the Board Support Package (Qin, [0067] and [0097], Chip ID is obtained from the BSP).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the 

As per claim 2, claim 1 is incorporated and the modified Huang discloses: wherein the Board Support Package is Open Computing Language (OpenCL) compliant (Huang, [0030], OpenCL is used).  

As per claim 3, claim 1 is incorporated and the modified Huang does not disclose, however, Feldman teaches or suggests: wherein the AES algorithm uses a 256-bit key (Feldman, [0086], 256-bit key).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 256-bit AES key as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different AES key lengths, with a reasonable expectation of success (KSR).
 
 As per claim 4, claim 1 is incorporated and the modified Huang does not disclose, however, Feldman teaches or suggests: wherein the IV is 128-bits (Feldman, [0109], 128-bit initialization vector).
.

 Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of Murray (US 20180082076 A1).
As per claim 5, claim 3 is incorporated and the modified Huang does not disclose, however, Murray teaches or suggests: wherein the AES key is randomly generated, stored, and maintained by the Licensor (Murray, [0206], randomly generated key).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include randomly generating the AES key as taught by Murray because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
 
As per claim 6, claim 4 is incorporated and the modified Huang does not disclose, however, Murray teaches or suggests: wherein the IV is randomly generated, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include randomly generating the initialization vector as taught by Murray because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of Okimoto et al. (US 20130139198 A1; hereinafter “Okimoto”).
As per claim 7, claim 3 is incorporated and the modified Huang does not disclose, however, Okimoto teaches or suggests: wherein the AES key rolls over with every update of the application code (Okimoto, [0020], “an updated digital content consumption device code download may provide a new regionalized key and initialization vector parameters”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include updating the key with every update of the executable code as taught by Okimoto because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
  
As per claim 8, claim 4 is incorporated and the modified Huang does not disclose, however, Okimoto teaches or suggests: wherein the IV rolls over with every update of the application code (Okimoto, [0020], “an updated digital content consumption device code download may provide a new regionalized key and initialization vector parameters”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include updating the initialization vector with every update of the executable code as taught by Okimoto because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
 
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of Kean (US 20020199110 A1).
As per claim 9, claim 1 is incorporated and the modified Huang does not explicitly disclose, however, Kean teaches or suggests: wherein the unique device identifier is 64 bits (Kean, [0116], “FPGA manufacturer used random 64-bit integers as chip identifier”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 64-bit unique device identifier as taught by Kean because a .
  
Claims 10, 12, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Parlour et al. (US 6904527 B1) in view of Sadhasivan et al. (US 20160342777 A1; hereinafter “Sadhasivan”) and further in view of Feldman (US 20040047466 A1; hereinafter “Feldman”).
As per claim 10, Parlour discloses: a method for encrypting a HPC application, the method comprising: 
reading a unique device identifier, wherein the unique device identifier is a manufacturer Chip ID from a FPGA device read via a License Manager utility (Parlour, col. 7 lines 17-19, “the user 108 uses the development system 104 to read the UDI from the target FPGA 102,” col. 11 line 60, “the license manager reads the UDI 116 from FPGA 102,” and col. 3 lines 40-50, wherein the unique device identifier (UDI) uniquely identifies a particular programmable logic device (PLD), e.g., a FPGA, created during manufacture of the FPGA);
concatenating the unique device identifier into an authorization code via a Licensor (Parlour, col. 6 lines 51-58, “IP vendor 113 supplies the user 108 with an authorization code 115 to use the IP module. The authorization code includes: 1) a usage condition, 2) an indication of the particular IP module authorized, 3) an "IP module key" for the IP module, and 4) a value (for example, a serial number or ID number or dongle number) that identifies the user's development system,” and col. 7 lines 1-2, “the authorization code also contains a unique device identifier (UDI) 116 of 
encrypting the authorization code (Parlour, col. 3 lines 51-53, “A public key/private key encryption scheme is used to encrypt the authorization code,” and col. 7 lines 27-31, “the information contained in the authorization code is encrypted using a public key/private key scheme”).
While Parlour teaches concatenating the unique device identifier with other values via a Licensor (Parlour, col. 6 lines 51-58), Parlour does not teach, however, Sadhasivan teaches or suggests: concatenating the unique device identifier with FPGA netlists and an executable code into the HPC application (Sadhasivan, [0035], combining the unique device ID or unique part ID of the board (i.e., unique device identifier), a digital rights management data object (i.e., executable code), and design specific information from the IP owner (i.e., FPGA netlists) to represent a second portion of the obfuscation code (i.e., application), [0039], wherein the design specific information are defined as netlists); and 
encrypting the HPC application (Sadhasivan, [0045], “The obfuscation code may optionally be further encrypted, if required, using standard encryption methods”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Parlour to include combining the unique device ID with other elements such as a data object and design specific information to generate obfuscation code and encrypting the obfuscation code as taught by Sadhasivan for the benefit of thwarting reverse 
While the modified Parlour suggests using a standard encryption method (e.g., AES), the modified Parlour does not explicitly disclose, however, Feldman teaches encrypting using AES Cyclic Block Chaining (CBC) algorithm and an Initialization Vector (IV) (Feldman, [0109], AES CBC encryption is used where an IV is utilized, [0005] and [0034], Rejndael/AES algorithm is used).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include using the AES CBC encryption algorithm as taught by Feldman because a person of ordinary skill in the art would know to try choosing from a finite number of identified, predictable solutions of different AES encryption algorithms, with a reasonable expectation of success (KSR).

As per claim 12, claim 10 is incorporated and the modified Parlour discloses: wherein a private key is hard coded into the License Manager utility to encrypt (Parlour, col. 7 lines 32-40, private key is known by the license manager and cannot be read out of the license manager).  
The modified Parlour does not disclose, however, Feldman teaches or suggest: wherein the AES algorithm uses a 256-bit key (Feldman, [0086], 256-bit key).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include a 256-bit AES key as taught by Feldman because a person 

As per claim 14, claim 10 is incorporated and while the modified Parlour discloses: a key obtained by the License Manager utility from the Licensor via a web interface with a secure communication protocol (Parlour, col. 6 lines 49-58, IP vendor (i.e., Licensor) supplies the user an authorization code including the IP module key, col. 6 lines 5-8, user of development system (i.e., license manager) involves software executing on a personal computer, col. 8 lines 7-10, user downloads the IP module design information from the IP vendor via the World Wide Web (i.e., web interface) in an encrypted form (i.e., secure communication protocol)).
The modified Parlour does not disclose, however, Feldman teaches: wherein the AES algorithm uses a 256-bit key (Feldman, [0086], 256-bit key).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include a 256-bit AES key as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different AES key lengths, with a reasonable expectation of success (KSR).

As per claim 21, claim 10 is incorporated and the modified Parlour does not disclose, however, Sadhasivan teaches or suggests: wherein the unique device 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include combining the unique device ID with other elements such as a data object and design specific information to generate obfuscation code and encrypting the obfuscation code as taught by Sadhasivan for the benefit of thwarting reverse engineering approaches on original Intellectual Property designs embedded inside an Integrated Circuit (Sadhasivan, [0057] and [0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan and Feldman and further in view of Qin (CN 109918121 A).
As per claim 11, claim 10 is incorporated and the modified Parlour wherein an application programming interface (API) is used for a host to read the unique device identifier (Parlour, col. 7 lines 17-19 and col. 6 lines 5-8, user uses the development system (i.e., API) to read the UDI from the target FPGA).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include embedding the unique device identifier within a Board Support Package as taught by Qin for the benefit of providing the upper-level driver with a function package to access the hardware device registers, so that it can run better on the hardware motherboard (Qin, [0067]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan and Feldman and further in view of White et al. (US 20200394317 A1; “White”).
As per claim 13, claim 10 is incorporated and the modified Parlour does not disclose, however, Feldman teaches or suggests: wherein the AES algorithm uses a 128-bit IV (Feldman, [0109], 128-bit initialization vector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include a 128-bit initialization vector as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different initialization vector lengths, with a reasonable expectation of success (KSR).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include a hard coded initialization vector as taught by White for the benefit of weakening the security guarantees in exchange for supporting equality comparisons against encrypted values (White, [0227]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan and Feldman and further in view of Wang et al. (US 20130290697 A1; “Wang”).
As per claim 15, claim 10 is incorporated and the modified Parlour does not disclose, however, Feldman teaches or suggests: wherein the AES algorithm uses a 128-bit IV (Feldman, [0109], 128-bit initialization vector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include a 128-bit initialization vector as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different initialization vector lengths, with a reasonable expectation of success (KSR).
The modified Parlour does not disclose, however, Wang teaches or suggests: obtaining the IV by the License Manager utility from the Licensor via a web interface 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include obtaining the initialization vector from the Licensor with a secure communication protocol as taught by Wang because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions for obtaining an initialization vector, with a reasonable expectation of success (KSR).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan and Feldman and further in view of Murray (US 20180082076 A1).
As per claim 16, claim 14 is incorporated and the modified Parlour does not disclose, however, Murray teaches or suggests: wherein the AES Key is randomly generated, stored, and maintained by the Licensor (Murray, [0206], randomly generated key).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include randomly generating the AES key as taught by Murray because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan, Feldman, and Wang and further in view of Murray (US 20180082076 A1).
As per claim 17, claim 15 is incorporated and the modified Parlour does not disclose, however, Murray teaches or suggests: wherein the IV is randomly generated, stored, maintained by the Licensor (Murray, [0161], randomly generated initialization vector).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include randomly generating the AES key as taught by Murray because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan and Feldman and further in view of Okimoto et al. (US 20130139198 A1; hereinafter “Okimoto”).
As per claim 18, claim 14 is incorporated and the modified Parlour does not disclose, however, Okimoto teaches or suggests: wherein the AES Key rolls over with every update of the executable code (Okimoto, [0020], “an updated digital content consumption device code download may provide a new regionalized key and initialization vector parameters”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan, Feldman, and Wang and further in view of Okimoto et al. (US 20130139198 A1; hereinafter “Okimoto”).
As per claim 19, claim 15 is incorporated and the modified Parlour does not disclose, however, Okimoto teaches or suggests: wherein the IV rolls over with every update of the executable code (Okimoto, [0020], “an updated digital content consumption device code download may provide a new regionalized key and initialization vector parameters”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include updating the key with every update of the executable code as taught by Okimoto because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).

  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan, Feldman, and White and further in view of Kean (US 20020199110 A1).
As per claim 20, claim 13 is incorporated and the modified Parlour does not explicitly disclose, however, Kean teaches or suggests: wherein the unique device identifier is 64 bits (Kean, [0116], “FPGA manufacturer used random 64-bit integers as chip identifier”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include a 64-bit unique device identifier as taught by Kean because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20170323045 A1) in view of Parlour et al. (US 6904527 B1), Feldman (US 20040047466 A1; hereinafter “Feldman”) and further in view of Qin (CN 109918121 A).
As per claim 22, Huang discloses: a system comprising: 
an application code compiled into an executable file targeting a heterogenous computing environment, wherein the executable file runs on at least one host processor (Huang, [0027], “The host code from source code 103 can be compiled by host code compiler (e.g., C/C++ compiler) to generate host application executable 106. Host application executable 106 may be executed by host processor 120”); 
at least one FPGA device with a design compiled into associated FPGA netlists, wherein the netlists are targeted to the FPGA device (Huang, [0028], “the source code is compiled to generate an RTL netlist based on the definitions of routines and their 
Huang does not disclose, however, Parlour teaches or suggests: a unique device identifier, wherein the unique device identifier is a manufacturer Chip ID associated with the FPGA device (Parlour, col. 3 lines 40-50, wherein the unique device identifier (UDI) uniquely identifies a particular programmable logic device (PLD), e.g., a FPGA, created during manufacture of the FPGA); and
a License Manager utility, wherein the License Manager utility is provided via a Licensor to a Licensee to read the unique device identifier from the FPGA device (Parlour, col. 7 lines 17-19, “the user 108 uses the development system 104 to read the UDI from the target FPGA 102,” col. 11 line 60 and Fig. 2, “the license manager reads the UDI 116 from FPGA 102,” col. 12 lines 49-53, license manager is provide via a Licensor). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Huang to include a unique device identifier and a License Manager as taught by Parlour for the benefit of protecting Programmable Logic Device designs wherein a user is prevented 
The modified Huang does not disclose, however, Feldman teaches or suggests: an AES encryption algorithm using a Cyclic Block Chaining (CBC) and an Initialization Vector (IV) (Feldman, [0109], AES CBC encryption is used where an IV is utilized, [0005] and [0034], Rejndael/AES algorithm is used).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include using the AES CBC encryption algorithm as taught by Feldman because a person of ordinary skill in the art would know to try choosing from a finite number of identified, predictable solutions of different AES encryption algorithms, with a reasonable expectation of success (KSR).
The modified Huang does not disclose, however, Qin teaches or suggests: 12a Board Support Package (BSP), wherein the unique device identifier is embedded within the Board Support Package and is accessible to the host processor on every execution via the Board Support Package (Qin, [0067] and [0097], Chip ID is obtained from the BSP).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include embedding the unique device identifier within a Board Support Package as taught by Qin for the benefit of providing the upper-level driver with a function package to access the hardware device registers, so that it can run better on the hardware motherboard (Qin, [0067]).

As per claim 23, claim 22 is incorporated and the modified Huang discloses: wherein the Board Support Package is OpenCL compliant (Huang, [0030], OpenCL is used).    

As per claim 24, claim 22 is incorporated and the modified Huang does not disclose, however, Parlour teaches or suggests: wherein a key is hard coded into the License Manager utility to encrypt (Parlour, col. 7 lines 32-40, private key is known by the license manager and cannot be read out of the license manager).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a hard coded key as taught by Parlour for the benefit of protecting Programmable Logic Device designs wherein a user is prevented from using an IP module in an unauthorized manner, and wherein one user is prevented from copying the user-specific circuit of another user (Parlour, col. 3 lines 17-21).
The modified Huang does not disclose, however, Feldman teaches or suggest: wherein the AES algorithm uses a 256-bit key (Feldman, [0086], 256-bit key).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 256-bit AES key as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different AES key lengths, with a reasonable expectation of success (KSR).

As per claim 25, claim 22 is incorporated and the modified Huang does not  disclose, however, Parlour teaches or suggests: a key obtained by the License Manager utility from the Licensor via a web interface with a secure communication protocol (Parlour, col. 6 lines 49-58, IP vendor (i.e., Licensor) supplies the user an authorization code including the IP module key, col. 6 lines 5-8, user of development system (i.e., license manager) involves software executing on a personal computer, col. 8 lines 7-10, user downloads the IP module design information from the IP vendor via the World Wide Web (i.e., web interface) in an encrypted form (i.e., secure communication protocol)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a hard coded key as taught by Parlour for the benefit of protecting Programmable Logic Device designs wherein a user is prevented from using an IP module in an unauthorized manner, and wherein one user is prevented from copying the user-specific circuit of another user (Parlour, col. 3 lines 17-21).
The modified Huang does not disclose, however, Feldman teaches or suggest: wherein the AES algorithm uses a 256-bit key (Feldman, [0086], 256-bit key).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 256-bit AES key as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of Wang et al. (US 20130290697 A1; “Wang”).
As per claim 26, claim 22 is incorporated and the modified Huang does not disclose, however, Feldman teaches or suggests: wherein the AES algorithm uses a 128-bit IV (Feldman, [0109], 128-bit initialization vector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 128-bit initialization vector as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different initialization vector lengths, with a reasonable expectation of success (KSR).
The modified Huang does not disclose, however, Wang teaches or suggests: obtaining the IV by the License Manager utility from the Licensor via a web interface with a secure communication protocol (Wang, [0043], IV is obtained from a license server using @ivURL URL (i.e., secure communication protocol)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include obtaining the initialization vector from the Licensor with a secure communication protocol as taught by Wang because a person of ordinary skill in .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of White et al. (US 20200394317 A1; “White”).
As per claim 27, claim 22 is incorporated and the modified Huang does not disclose, however, Feldman teaches or suggests: wherein the AES algorithm uses a 128-bit IV (Feldman, [0109], 128-bit initialization vector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 128-bit initialization vector as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different initialization vector lengths, with a reasonable expectation of success (KSR).
The modified Huang does not disclose, however, White teaches or suggests: wherein the IV is hard coded into the License Manager utility to encrypt (White, [0227], the IV is hard coded).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a hard coded initialization vector as taught by White for the benefit of weakening the security guarantees in exchange for supporting equality comparisons against encrypted values (White, [0227]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of Murray (US 20180082076 A1).
As per claim 28, claim 24 is incorporated and the modified Huang does not disclose, however, Murray teaches or suggests: wherein the AES Key is randomly generated, stored, and maintained by the Licensor (Murray, [0206], randomly generated key).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include randomly generating the AES key as taught by Murray because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, Qin, and Wang and further in view of Murray (US 20180082076 A1).
As per claim 29, claim 26 is incorporated and the modified Huang does not disclose, however, Murray teaches or suggests: wherein the IV is randomly generated, stored, and maintained by the Licensor (Murray, [0161], randomly generated initialization vector).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the .
  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of Okimoto et al. (US 20130139198 A1; hereinafter “Okimoto”).
As per claim 30, claim 24 is incorporated and the modified Huang does not disclose, however, Okimoto teaches or suggests: wherein the AES Key rolls over with every update of the application code (Okimoto, [0020], “an updated digital content consumption device code download may provide a new regionalized key and initialization vector parameters”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include updating the key with every update of the executable code as taught by Okimoto because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, Qin, and Wang and further in view of Okimoto et al. (US 20130139198 A1; hereinafter “Okimoto”).
As per claim 31, claim 26 is incorporated and the modified Huang does not disclose, however, Okimoto teaches or suggests: wherein the IV rolls over with every 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include updating the initialization vector with every update of the executable code as taught by Okimoto because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of Kean (US 20020199110 A1).
As per claim 32, claim 22 is incorporated and the modified Huang does not explicitly disclose, however, Kean teaches or suggests: wherein the unique device identifier is 64 bits (Kean, [0116], “FPGA manufacturer used random 64-bit integers as chip identifier”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 64-bit unique device identifier as taught by Kean because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
  
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Parlour et al. (US 6904527 B1) in view of Qin (CN 109918121 A) and further in view of Kean (US 20020199110 A1).
As per claim 33, Parlour discloses: a method for decrypting a HPC application comprising: 
reading a first unique device identifier embedded within a FPGA device via a License Manager utility that is launched by a Licensee, wherein the first unique device identifier is a manufacturer Chip ID from a FPGA device (Parlour, col. 4 lines 11-16, “the license manager reads the UDI out of the target PLD,” col. 7 lines 55-56, “license manager 107 reads (step 203) the UDI 116 from the FPGA 102,” and col. 3 lines 40-50, wherein the unique device identifier (UDI) uniquely identifies a particular programmable logic device (PLD), e.g., a FPGA, created during manufacture of the FPGA); 
decrypting a second unique device identifier from an authorization code via the License Manager utility (Parlour, col. 4 lines 11-16, “the license manager … decrypts the UDI portion of the authorization code”); and 
comparing the first unique device identifier against the second unique device identifier via the License Manager utility (Parlour, col. 4 lines 11-16, “the license manager … verifies that the decrypted UDI matches the UDI read from the PLD”).  
Parlour does not disclose, however, Qin teaches or suggests a first unique device identifier embedded within a BSP (Qin, [0067] and [0097], Chip ID is obtained from the BSP).  

The modified Parlour does not disclose, however Kean teaches or suggests: decrypting the second unique identifier from the HPC application with a static AES key and an IV (Kean, [0144]-[0145], complete configuration information (i.e., HPC application) comprises encrypted header, bitstream header, and bitstream, wherein to load the configuration information, the FPGA first loads the header and decrypts it using the FPGA_key (i.e., static AES key) and the IV (see Figs. 10-12, [0056], and [0114]-[0115], where the FPGA key and the IV is used for AES CBC encryption and decryption), wherein decrypting the header decrypts the chip_identifier (i.e., second unique identifier)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include decrypting the second unique identifier from the HPC application with a static AES key and an IV as taught by Kean for the benefit of protect confidential design information and prevent reverse engineering and removal of copyright protection mechanisms from design source files (Kean, [0028]).

As per claim 34, claim 33 is incorporated and the modified Parlour does not disclose, however, Kean teaches or suggests: wherein a positive match of the first and the second unique device identifier proceeds with decrypting the remainder of the HPC application, outputting a decrypted executable file of a Host code netlist and a Kernel Code netlist, and launching the executable file (Kean, [0145], “Assuming the checksum on the additional header indicates there is no problem and the user_id obtained from the additional header matches that stored in chip's user_id register the FPGA goes on to decode the bitstream information”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include decrypting the remainder of the HPC application in response to a positive match of the first and the second unique device identifier as taught by Kean for the benefit of protect confidential design information and prevent reverse engineering and removal of copyright protection mechanisms from design source files (Kean, [0028]).

As per claim 35, claim 33 is incorporated and the modified Parlour does not disclose, however, Kean teaches or suggests: wherein a negative match of the first and the second unique device identifier terminates a decryption process (Kean, [0145], “If the ids do not match the FPGA concludes that the FPGA customer is trying to reuse a bitstream created for another FPGA in order to avoid per-use licensing and does not load the bitstream information”).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Fan et al. (US 20070174638 A1) teaches protecting IP core hardware program codes through incorporated an IP identification code comprising a general ID code and security code into the behavior design level of the IP core hardware program codes and utilizing a public key encryption protection of the SOC IP (Abstract).
Irving et al. (US 7581117 B1) teaches modifying bitstream design data with serial numbers of programmable logic devices (PLD), encrypting the modified bitstream design data with a secret key known to the PLD, and sending the encrypted modified bitstream design data to the PLD for decryption and subsequent programming (Fig. 7).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437